Houghton, J. (dissenting):
I think this judgment should be reversed instead of affirmed.
The defendant as magistrate had jurisdiction to issue the warrant in the first instance. The sufficiency of the information laid before him, that the defendant had committed the crime of cruelty to animals, in the town of Mayfield, which was within his county, is not questioned. His jurisdiction as justice of the,peace extended, so far as. issuing the warrant was concerned, throughout his county. Subject to the power of removal, a Court of Special Sessions has in the first, instance exclusive jurisdiction to hear and determine the crime of cruelty to animals. (Code Crim. Proc. § 56, subd. 27.) The failure-of the warrant to direct that the defendant, when arrested, be taken before the nearest magistrate of the town in which the crime was committed, did not, I think, render the warrant void. It was a mere irregularity. It was sufficient to protect the officer making the arrest. If the defendant had in fact been taken before the nearest magistrate of his town and there tried and convicted, I apprehend he could not have reversed his conviction because of this omission in the war-, rant. The requirement of section 699 of the Code of Criminal Procedure, that when a defendant is brought before a magistrate the charge against him must be distinctly read and he must be required, to plead thereto, is as mandatory and vital to the interests of a person charged with crime as is the requirement of section 151 as to defendant being taken before a magistrate of the town in which the crime was committed; and yet where the charge was not read or reduced to writing it was held that the judgment of conviction -was not void because of such omission. (People v. Carter, 88 Hun, 304.)
The defendant as magistrate having jurisdiction of the subject-matter, and the warrant not being void but voidable only, the false imprisonment, if any, was the result of compelling the plaintiff as defendant in the criminal action to submit to trial before himself and the pronouncing of the judgment of conviction against him. '
*282Conceding that the defendant had no jurisdiction to hear and determine the criminal charge, it seems to me that his determination that he had was simply a judicial error for which no action will lie. I can see no difference in principle between this case and that of Austin v. Vrooman (128 N. Y. 229). In that case plaintiff was charged .with supplying diluted milk to a butter manufactory. When arraigned before the defendant as magistrate he pleaded not ^guilty, waived examination and offered to give bail to the grand jury, This was a privilege which he had, and upon doing which the magistrate was divested of further jurisdiction. The magistrate, however, refused bail and proceeded to try the plaintiff and sentenced him to imprisonment. This conviction was reversed on the ground that the magistrate should have accepted bail and have proceeded no further. An actio'n for false imprisonment was brought. It was held that the magistrate erred in further proceeding with the cause, but that it was an error in a judicial determination made in a case of which he had jurisdiction, and that he was protected from a civil action with respect to it. So in the case at bar the defendant magistrate had jurisdiction of the subject-matter, and of the person of the plaintiff to the extent, at least, in case he was brought before him to direct that the officer take him before a magistrate of the town of Mayfield., If this had been done the plaintiff would have had no 'cause for complaint. Instead, the defendant judicially determined that he had jurisdiction to hear the case. This was error, "but no greater than the error in the ease above cited, where the magistrate was divested of jurisdiction because of the offer to give bail to appear before the grand jury. In both instances there was no jurisdiction to hear and determine the case, but the determination Of whether or not there was, was a judicial determination for an erroneous decision of which no liability arises.
The case of Reynolds v. Orvis (7 Cow. 269) is clearly distinguishable from the present one, in that it was there held that the arrest was upon a void process because not properly executed. Here the process was not void, but only irregular; hence the judgment was erroneous and should be reversed.
Chester, J., concurred.
Judgment and order affirmed, with costs.